Case 4:20-cv-00514-MW-MAF Document 15-6 Filed 03/10/21 Page 1 of 2

AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

 

UNITED STATES DISTRICT COURT

for the
Northern District of Florida

CAROLYN ANN MILLER
Plaintiff
v.
EBS SECURITY ET AL
Defendant

 

Civil Action No. 4:20cv514-MW/MAF

 

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: PRINTELLA BUCKHEAD

 

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within 30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

 

What happens next?

If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

If you do not return the signed waiver within the time indicated, | will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.
I certify that this request is being sent to you on the date below.

Date: O3-O6 “0X Omn (V\ Llow

Signatire of the attorney or unrepresented party

CAROLYN ANN MILLER

 

Printed name

(Tl Ave kL Apalech: ula Fi. Zazas

Address

Mier arukyni Cr b GMa! Com

E-mail adddss

S50 -D1b-a918S"

Telephone number
Ae,

FILEDUSDCFLNDTL =
MAR 10°21 pwes18 yy
Je

K

X
ont tee Frame mig et

Case 4:20-cV-00514-MW-MAF Document 15-6 Filed 03/10/21 Page 2

x

 

  

“OD __ O
Pa
ae _— CO
° : \
z or
ao MO:
Co}
— |
o 1 4
““ 1
at =
Ne
WN
Oo
- CAROLYN MILLER
1 LBS { OF |
(850) 276-2985 ;
| oss W 29RD. ST Rese BATE’ 08 MAR 2021 .

| ‘PANAMA CITY FL 32405-3994

| SHIP US*DISTRICT COURT
TO: STE 322. | |
111 N ADAMS ST

FL 323 0-01
MLO A
ND

TRACKING #: 1Z AQ1 W73 @3 9602 9615

ih

BILLING: P-P

LA assYO\OL

   
    

    

 

-\QOEeE

Zz
E
iP
“ '
a
WW
D
Oo

RR OT ae

 

ISH 13.0@F 2ZP 450 42,50 @17202)

 

@ SEE HOTKE OW REVERSE mgaicing UPS Terms, and notice of timitation of Sabliry, Where ellaved by law, shippes authorizes UPS to act as forwarding agent for export control end
Reguladons OWersin contrary tow ls prohibited ms 150920]
